      Case: 1:21-cv-01597 Document #: 1 Filed: 03/23/21 Page 1 of 16 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

GODDESS AND BAKER WACKER L.L.C.,                   )
individually and on behalf of all others similarly )
situated,                                          )
                                                   )
              Plaintiff,                           )           Case No. 21-cv-1597
                                                   )
       v.                                          )
                                                   )
                                                               JURY TRIAL DEMANDED
STERLING BAY COMPANIES, L.L.C.,                    )
                                                   )
              Defendant                            )
                                                   )


                                 CLASS ACTION COMPLAINT

        Goddess and Baker Wacker, L.L.C. (hereafter “Goddess” or “Plaintiff”), a tenant in a

building which was managed by Defendant Sterling Bay Companies, L.L.C. (hereafter “Sterling

Bay” or defendant), brings this class action against Sterling Bay for damages under the Racketeer

Influenced and Corrupt Organizations Act (“RICO”) on behalf of a class of all tenants of Sterling

Bay’s office buildings in Chicago’s Loop and West Loop.

                                   SUMMARY OF THE CASE

        1. This is a RICO class action brought by the tenants in certain Chicago office buildings

managed by Sterling Bay for conspiring with the labor unions representing its employees and local

moving companies to force these tenants to hire union only contractors (particularly movers and

the building trades such as electricians, painters and carpet installers).

        2. The result is that Sterling Bay’s tenants must pay for higher priced unionized labor.

These tenants have suffered damages from this ongoing conspiracy.




                                                   1
      Case: 1:21-cv-01597 Document #: 1 Filed: 03/23/21 Page 2 of 16 PageID #:2




       3. The conspiracy is an illegal “hot cargo” agreement carried out by Sterling Bay at the

buildings listed below in the Chicago Loop and West Loop. By requiring tenants in these buildings

to use unionized labor at the behest of the unions in order to move into and build out their offices

– or not be allowed to do business – Sterling Bay is compounding the hot cargo agreement with

violations of the Hobbs Act, a type of racketeering activity.

                          PARTIES, JURISDICTION, AND VENUE

       4. Plaintiff Goddess is an Illinois L.L.C.

       5. Defendant Sterling Bay is an Illinois L.L.C.

       6. The Court has federal question jurisdiction pursuant to 18 U.S.C. §1964(c), the civil

RICO cause of action, and 28 U.S.C. §1332, as a federal question.

       7. Venue is proper here as Sterling Bay conducts business in this district, and the relevant

events and damages occurred here.

                                                FACTS

       8. Sterling Bay manages or has managed several large commercial office buildings in the

Chicago Loop and West Loop. These include: One Prudential Plaza (130 E. Randolph St.), Two

Prudential Plaza (180 N. Stetson Av.), 311 W. Monroe St., 121 W. Wacker/221 N. LaSalle St.,

and 1000 W. Fulton St. Its management responsibility includes, among many others, setting rules

for building access by contractors.

       9.   Since at least 2013, Sterling Bay has allowed three labor unions to restrict access to its

buildings by any non-union contractors. The unions are: International Union of Operating

Engineers Local 399 (“Local 399”); AFL-CIO, Service Employees International Union, Local 1

(“Local 1”); and Teamsters Local 705 (“Local 705”) (“the three unions” collectively).

       10. Local 399 and Local 1 have collective bargaining agreements (“CBAs”) with Sterling

Bay governing the terms of employment of its engineers and janitors. But those CBA’s do not, and


                                                  2
      Case: 1:21-cv-01597 Document #: 1 Filed: 03/23/21 Page 3 of 16 PageID #:3




cannot, legally prohibit Sterling Bay from denying its tenants the right to have non-union laborers

access or perform work in their office spaces without committing an unfair labor practice, known

as a “hot cargo violation,” detailed below.

       11. Local 705 represents movers, which every tenant needs to move in and out of their

suites, an expensive undertaking. It does not have a CBA with Sterling Bay, but successfully

pressures it to forbid non-union movers from accessing its buildings.

       12. The conspiracy between the three unions and Sterling Bay is unwritten. It violates the

National Labor Relations Act (NLRA), 29 U.S.C. §158(e) as a type of “unfair labor practice”

commonly referred to as a “hot cargo agreement,” a pact by an employer and a union to “cease

handling” or otherwise dealing with an entity because it is not unionized.

       13. Sterling Bay has agreed to impose this restriction (“the union-only rule”) on its tenants

in the buildings listed in Paragraph 8 and possibly more in the Chicago Loop and West Loop,

which will be fully determined through discovery. The purpose of the hot cargo agreement is to

punish non-union contractors and reward union contractors.

       14. These three unions have exerted their power over Sterling Bay for years. This is

primarily accomplished by the chief engineers of each building who, as members of Local 399,

agree to report non-union contractors, including movers, to their union to initiate the process of

ejection. Once notified by the chief engineer, the union’s business agents will then contact Sterling

Bay’s building manager for the building and threaten a picket and placement of the inflatable rat1

in front of the building if the non-union contractor is not promptly removed. Sterling Bay always

acquiesces to these union demands rather than pursue a “hot cargo” unfair labor practice claim



1
  “Scabby the Rat” can be up to 25 feet tall and is frequently used in union demonstrations, with noted
appearance from at least the late 1980’s by the International Union of Operating Engineers in Chicago.
https://www.npr.org/2020/12/18/947918263/the-history-of-scabby-the-rat


                                                  3
       Case: 1:21-cv-01597 Document #: 1 Filed: 03/23/21 Page 4 of 16 PageID #:4




against the unions. The result is an agreement with the three unions which also threaten to join the

picketing, not to permit non-union contractors into its buildings and avoid the union pressure even

though this agreement is illegal and detrimental to Sterling Bay’s tenants.

        15. Sterling Bay enforces this union-only policy through its tenant handbook/rules and the

directions    to   its   building     managers      to       keep   non-union    contractors     out.    Before

Sterling Bay permits a tenant to use a contractor in its office space, it requires proof of the

contractor’s union membership. If the contractor is unable to provide such proof, the contractor is

denied entry into the building. And if a non-union contractor does make it in to a building the

Sterling Bay chief engineers take action, as detailed above.

                                    The Higher Cost of Union Labor

        16. The difference in cost between union and non-union labor is significant, at least 20%

higher for union workers.

        17. For example, a comparison of hourly wage rates from the U.S. Department of Labor,

Bureau of Labor Statistics (“BLS”) for the Chicago metropolitan area (which includes both union

and non-union workers) with the Illinois Department of Labor’s prevailing wage rate for Cook

County, which measures only union wages, indicates sizeable differences. With respect to the three

most common categories of labor used in commercial renovation, the differences are as follows:

for carpenters, $33.74 (BLS) versus $48.55 (Cook County prevailing union)—a 43.9% difference;

for electricians, $39.10 versus $49.35—a 26.2% difference; and, for painters, $25.93 versus

$47.30—a 82.4% difference.2


2
  See U.S. Dep’t of Labor, Bureau of Labor Statistics, May 2019 Occupational Employment Statistics,
Chicago-Naperville-Elgin                  Metropolitan              Div,               available              at:
https://www.bls.gov/oes/current/oes_16980.htm#00-0000. The Illinois Prevailing Wage Act, 820 ILCS
130/3 et seq., requires contractors to pay workers on “public works” projects “the general prevailing rate
of hourly wages in the locality.” Id. at § 9. The Illinois Department of Labor is required to annually ascertain
and publish these prevailing rates for each county in the state. Id. The 2019 rates for Cook County can be


                                                         4
      Case: 1:21-cv-01597 Document #: 1 Filed: 03/23/21 Page 5 of 16 PageID #:5




        18. As a result, Goddess and each putative Class member denied the choice to use non-

union contract labor have been overcharged by a likely-conservative estimate of at least 20% (and

likely more). The actual amount will have to be determined by an economist.

                              Goddess’ Experience with Sterling Bay

        19. Goddess is a coffee and confection shop with several retail stores in downtown

Chicago. In 2016 it entered into an eleven-year lease for a retail space on the first floor at 121 W.

Wacker Dr./221 N. LaSalle St., Chicago. The space needed a considerable amount of work to

conform it to Goddess’ space plan for operation of its store.

        20. In the past four years, Goddess performed work on its storefront to update its store

entryway, its doors, and HVAC system, as well as other projects, which improved its customer

space. This work included, inter alia, electrical installation, carpentry, drywalling, tile installation,

plumbing, painting, and ceiling installation.

        21. Goddess was forced by Sterling Bay to use union labor for all of this work, for the

general contracting and for the subcontractors, even though it wanted to use non-union labor.

Sterling Bay would not permit Goddess to begin and carry out this work unless it was using union

contractors.

        22. To comply with Sterling Bay’s rule, Goddess hired a union general contractor, Urban

Innovations, Ltd. of Chicago.

        23. Goddess paid Urban Innovations at least $81,443 in the last four years for this work as

detailed above. Therefore, it has been damaged by being forced to pay for higher priced union

labor. This amount represents at least a 20% union overcharge, which is the amount of Goddess’s

damages.


found                      here:                        https://www2.illinois.gov/idol/Laws-
Rules/CONMED/Documents/2019%20Rates/July%2015/Cook.pdf.


                                                   5
      Case: 1:21-cv-01597 Document #: 1 Filed: 03/23/21 Page 6 of 16 PageID #:6




     Sterling Bay’s Other Tenants Have Also Been Victims of the Illegal Union-Only Rule

       24. Sterling Bay has imposed the same illegal union-only rule on all of its tenants in the

buildings listed herein, at least, including by way of example only, those set forth in the following

paragraphs.

Rosebud Restaurants

       25. Rosebud Restaurants is a restaurant group based in Chicago with restaurants located

throughout the Chicagoland area, including several in the Chicago Loop.

       26. From 2019 to the present, Rosebud Restaurants has been in the process of opening a

new establishment at the Sterling Bay-managed building located at 130 E. Randolph St. (One

Prudential Pl.). This restaurant opening has involved extensive contract labor including electrical,

painting, drywall installation, wiring, and the like.

       27. In order to build out its space and complete this work, Rosebud Restaurants, per

Sterling Bay’s mandatory union-only rule, was required to hire union contractors.

       28. These union contractors charged more than non-union firms.               Thus, Rosebud

Restaurants was injured by the same pattern of racketeering as Goddess.

Clark Hill, PLC

       29. Clark Hill, PLC (“Clark Hill”) is a multidisciplinary, international law firm with offices

both inside and outside of the United States, including an office in the Chicago Loop.

       30. In September, 2017, Clark Hill signed a lease to move into the Sterling Bay managed

building, 130 E. Randolph St (One Prudential Pl.).

       31. In order to move into and build out its space, Clark Hill, per Sterling Bay’s mandatory

union-only rule, was required to hire union contractors.




                                                  6
         Case: 1:21-cv-01597 Document #: 1 Filed: 03/23/21 Page 7 of 16 PageID #:7




          32. The union contractors charged more than non-union firms. Thus, Clark Hill was

damaged by the same pattern of racketeering as Goddess.

Disparti Law Group

          33. Disparti Law Group PA (“Disparti Law”) is a personal injury and disability law firm

based in Chicago, with locations in the Tampa Florida area and the Chicagoland area, including

the Chicago Loop

          34. In 2019, Disparti Law signed a lease to move into the Sterling Bay managed building,

121 W. Wacker. Sterling Bay required it to use a union mover to move into its office space in

2019. Sterling Bay even provided the law firm with a list of “approved” union contractors with

information supplied by the mover’s union.

          35. In order to move into the space, Disparti Law Group, per Sterling Bay’s mandatory

union-only rule, was required to hire union contractors, which charged more than non-union firms.

          36. Thus, Disparti Law was injured by the same pattern of racketeering as Goddess.

Belmont Bank & Trust

          37. Belmont Bank & Trust (“Belmont Bank”) is a community bank located based in

Chicago and with locations throughout the Chicagoland area, including the Chicago Loop.

          38. In 2013, Belmont Bank signed a lease to move into the Sterling Bay managed building,

121 W. Wacker Drive. Sterling Bay required it to use a union mover to move into its office space.

          39. In order to move into the space, Belmont Bank & Trust, per Sterling Bay’s mandatory

union-only rule, was required to hired union contractors, which charged more than non-union

firms.

          40. Thus, Belmont Bank was injured by the same pattern of racketeering as Goddess.




                                                 7
      Case: 1:21-cv-01597 Document #: 1 Filed: 03/23/21 Page 8 of 16 PageID #:8




       41. Sterling Bay maintains a strict policy and practice to not allow any contractor to access

the building without its approval. It will not approve any non-union firm. This policy/rule is

communicated to each and every tenant prior to commencing any move/contractor work.

       42. This mandatory union-only rule has been continuously in place at all of the Sterling

Bay-managed buildings listed in Paragraph 8 during Sterling Bay’s management of each of these

buildings. This began at least in 2013 and possibly earlier.

       43. Sterling Bay’s implementation and enforcement of its mandatory union-only rule is

still in existence. New and current tenants are not permitted to use non-union contacting firms to

do any work in their spaces. Sterling Bay will not allow any non-union contractors to even enter

the building.

       44. Thus, Sterling Bay has been engaged in this illegal practice since Goddess’ 2016 move

into its space and before, and the practice has been continuously in effect ever since, harming other

tenants for over four years, if not longer.

       45. Moreover, the illegal practice is still in effect today and will continue to harm all current

and future tenants into the future until halted by judicial intervention.

       46. Sterling Bay’s conduct, as described above, is thus a “closed” and an “open” scheme,

pattern of racketeering activity.

                             The Restriction Violates the Hobbs Act

       47. The “Hot Cargo” conspiracy among the unions and Sterling Bay also violates 18 U.S.C.

§1951(a), which states, in pertinent part:

                Whoever in any way or degree obstructs, delays, or
                affects commerce or the movement of any article or commodity
                in commerce, by…extortion or attempts or conspires so to do …
                shall be fined under this title or imprisoned not more than twenty
                years, or both ….




                                                  8
      Case: 1:21-cv-01597 Document #: 1 Filed: 03/23/21 Page 9 of 16 PageID #:9




        48. Pursuant to §1951(b), extortion means: “the obtaining of property from another, with

his consent, induced by wrongful use of actual or threatened force, violence, or fear, or under color

of official right.”

        49. The extorted property is the money that Goddess was required to spend on more

expensive union services. Sterling Bay’s denial of access to non-union movers, tradesman, and

contractors preys on the tenants’ fear of lost income that will result if they cannot get their offices

spaces worked on by tradesmen. In other words, unless Goddess (and the other tenants) accede to

Sterling Bay’s demands, they will not be able to start or complete their renovations and be open

for business.

        50. By refusing to allow tenants to conduct business unless they use union labor, Sterling

Bay effectively holds hostage the tenants’ ability to run their own businesses.

        51. The use of economic fear here is wrongful because the agreement between Sterling Bay

and the unions to impose union-only terms on the tenants is an illegal “hot cargo” agreement. It

violates 29 U.S.C. §158(e), as detailed above.

        52. These violations of the Hobbs Act have been occurring continuously at some, if not all,

of Sterling Bay’s Loop and West Loop buildings since at least 2013. It is Sterling Bay’s regular

way of managing its buildings and therefore, this practice will continue unabated, victimizing

every tenant until halted by judicial intervention.

                                          Class Allegations

        53. The preceding paragraphs are incorporated herein as though fully set forth below.

        54. Goddess brings this action both on behalf of itself, and as a class action, pursuant to

Federal Rule of Civil Procedure, Rule 23(b)(2) and (b)(3), on behalf of a Class defined as:

                      All individuals and entities who were tenants in Sterling Bay’s
                      Chicago Loop and West Loop commercial buildings who were
                      subjected to the union-only rule and were required to hire union


                                                   9
    Case: 1:21-cv-01597 Document #: 1 Filed: 03/23/21 Page 10 of 16 PageID #:10




                     contractors/tradesmen for work at/in their properties in the past
                     four years.

       55. Excluded from the Class are governmental entities, Defendant, any entity in which

Defendant has a controlling interest, and Defendant’s officers, directors, affiliates, legal

representatives, employees, co-conspirators, successors, subsidiaries, parent corporations and

assigns. Also excluded from the Class is any judge, justice, or judicial officer presiding over this

matter and the members of their immediate families and judicial staff.

       56. The Class is so numerous that joinder of all class members is impractical. While the

exact number of Class members is unknown to Goddess at this time, it believes that there are, at

least, hundreds, and their identities and relevant information can be ascertained from Sterling

Bay’s records.

       57. Common questions of law and fact exist as to all members of the Class and predominate

over any questions solely affecting individual members of the Class. Among the questions of law

and fact common to the Class are:

           a) Whether Sterling Bay engaged in a conspiracy with any and/or all of the three

                 unions to require only approved union contractors be permitted in its Loop

                 buildings;

           b) Whether tenants were obliged to use union contractors/tradesmen as a result of the

                 conspiracy;

           c) Whether Sterling Bay committed a pattern of violations of 18 U.S.C. §1951;

           d) Whether Sterling Bay’s conduct caused injury to the members of the Class and, if

                 so, the proper amount of damages; and

           e) Whether Goddess and the other members of the Class are entitled to injunctive

                 relief.



                                                  10
    Case: 1:21-cv-01597 Document #: 1 Filed: 03/23/21 Page 11 of 16 PageID #:11




       58. Goddess’ claims are typical of the absent Class members because they were all tenants

in buildings managed by Sterling Bay and were subjected to its union only rule during the relevant

time period. It seeks no relief that is adverse to the absent Class members.

       59. Goddess will fairly and adequately protect the interests of the members of the Class

and has retained counsel competent and experienced in class action and RICO litigation. Class

counsel will fairly and adequately represent the interests of the class.

       60. A class action is superior to other available methods for the fair and efficient

adjudication of this controversy since joinder of all Class members is impractical. The prosecution

of separate actions by many individual members of the Class would impose heavy burdens upon

the courts and would create a risk of inconsistent or varying adjudications of the questions of law

and fact common to the Class. A class action would achieve substantial economies of time, effort

and expense, and would assure uniformity of decision as to persons or entities similarly situated

without sacrificing procedural fairness.

       61. Counsel anticipates no difficulty in the management of this case because the evidence

proving the conspiracy is obtainable through discovery. Damages can be determined on a Class-

wide basis by an economist from publicly available data and records of the class members,

contractors and other third parties.

                                 COUNT I:
          CLAIM AGAINST STERLING BAY FOR VIOLATING 18 U.S.C. §1962(c)

       62. The preceding paragraphs are incorporated herein as though fully set forth below.

       63. Defendant Sterling Bay is a RICO person pursuant to §1961(3).

       64. Sterling Bay has committed a pattern of repeated violations of §§1951 for the past four

years (and longer), which are “acts of racketeering” pursuant to 18 U.S.C. §§1961(1)(B). As noted

above, its implementation and enforcement of a mandatory union-only rule constitutes both a



                                                 11
       Case: 1:21-cv-01597 Document #: 1 Filed: 03/23/21 Page 12 of 16 PageID #:12




closed and open-ended pattern of racketeering. It has been ongoing for at least seven years, and

likely longer. It is also currently ongoing and will continue into the future without judicial

intervention.

           65. Each instance in which Sterling Bay forces its tenants to use union contractors through

the economic fear described above is a violation of §1951.

           66. All Sterling Bay tenants in the buildings have also been victimized in the same manner

by the exact same practice. Any tenant, since at least 2017, who was not permitted by Sterling Bay

to use non-union contractors/tradesmen/firms would also be a victim of Sterling Bay’s same

practice.

           67. The RICO enterprise is an association-in-fact enterprise, pursuant to 18 U.S.C.

§1961(4), consisting of the three unions and Sterling Bay.

           68. This enterprise has a common purpose: to force union-only labor on commercial

tenants in the buildings managed by Sterling Bay. It has been ongoing for years and depends upon

the communications among the members to carry out its illegal purpose.

           69. To accomplish this goal, as detailed above, Sterling Bay’s chief engineers initiate a

process of collaboration with their union, which then expands to involve the other two unions, to

expel non-union contractors under the threat of picketing and use of the inflatable rat.

           70. This relationship has been ongoing for many years.

           71. This enterprise also affects interstate commerce, as required by 18 U.S.C. §§1962(c)

and (d). Sterling Bay is an Illinois limited liability company which leases office space to tenants

headquartered in other states, like Clark Hill (headquartered in Michigan) and Disparti Law (based

in Florida).3 Sterling Bay also develops and builds property in the Chicagoland area and must



3
    https://www.sterlingbay.com/expertise


                                                   12
    Case: 1:21-cv-01597 Document #: 1 Filed: 03/23/21 Page 13 of 16 PageID #:13




contract with out-of-state suppliers to buy material for these projects. And Local 399 and Local 1

are huge multi-state “locals” with members residing in other states.

       72. Therefore, Sterling Bay has violated 18 U.S.C. §1962(c), which states, in pertinent part:

               It shall be unlawful for any person employed by or associated with
               any enterprise engaged in, or the activities of which affect, interstate
               or foreign commerce, to conduct or participate, directly or
               indirectly, in the conduct of such enterprise's affairs through a
               pattern of racketeering activity…

       73. As a direct and proximate cause of Sterling Bay’s pattern of racketeering, Goddess

been injured in its business and property, pursuant to 18 U.S.C. §1964(c), by being forced to use

a union general contractor, Urban Innovations, which in turn hired union subcontractors, to

perform its build out at higher prices than non-union firms would cost. Goddess overpaid for this

work by at least approximately $13,574, which represents a 20% overpayment on $81,443, the

amount which Goddess actually paid to Urban Innovations in the last four years.

       74. Accordingly, Goddess demands judgment be entered against Sterling Bay, pursuant to

18 U.S.C. §1964(c), for its damages, trebled, plus attorney’s fees, costs and pre-judgment interest.

Goddess also asks for preliminary and permanent injunctions prohibiting Sterling Bay from

continuing to enforce the union-only policy.

       75. Goddess requests a jury trial.

       76. Goddess requests certification of the case as a class action.

                                 COUNT II:
          CLAIM AGAINST STERLING BAY FOR VIOLATING 18 U.S.C. §1962(d)

       77. The preceding paragraphs are incorporated herein as though fully set forth below.

       78. In carrying out the RICO violations, Sterling Bay formed an agreement with the three

unions to carry out the objectives described above.




                                                 13
    Case: 1:21-cv-01597 Document #: 1 Filed: 03/23/21 Page 14 of 16 PageID #:14




         79. This agreement has been ongoing between these entities for at least the last seven years,

and likely, longer.

         80. 18 U.S.C §1962(d) states, in pertinent part: “It shall be unlawful for any person to

conspire to violate subsection (c) of this section.”

         81. Therefore, this is an agreement to violate §1962(c), which violates 18 U.S.C. §1962(d).

         82. As a direct and proximate cause of Sterling Bay’s conspiracy to violate §1962(c),

Goddess has been injured in its business and property, pursuant to 18 U.S.C. §1964(c), as detailed

above.

         83. Accordingly, Goddess demands judgment be entered against Sterling Bay, pursuant to

18 U.S.C. §1964(c), for its damages, trebled, plus attorney’s fees, costs and pre-judgment interest.

Goddess also seeks preliminary and permanent injunctions against Sterling Bay from continuing

to enforce the union-only policy.

         84. Goddess requests a jury trial.

         85. Goddess requests certification of the case as a class action.

                                            COUNT III
                                     Declaratory Judgment Act

65. Goddess requests that the Court declare the union-only rule to be illegal and therefore

unenforceable, pursuant to 28 U.S.C. §2201, the Declaratory Judgment Act.


Dated: March 23, 2021                           Respectfully submitted,


                                                /s/ James B. Zouras
                                                James B. Zouras
                                                Ryan F. Stephan
                                                Anna M. Ceragioli
                                                STEPHAN ZOURAS, LLP
                                                100 N. Riverside Plaza
                                                Suite 2150


                                                  14
Case: 1:21-cv-01597 Document #: 1 Filed: 03/23/21 Page 15 of 16 PageID #:15




                                  Chicago, Illinois 60606
                                  (312) 233.1550
                                  (312) 233.1560 fax
                                  jzouras@stephanzouras.com
                                  rstephan@stephanzouras.com
                                  aceragioli@stephanzouras.com

                                  Howard Foster
                                  Matthew Galin
                                  FOSTER PC
                                  10 S. Riverside Plaza, Suite 875
                                  Chicago, IL 60606
                                  (312) 726-1600
                                  hfoster@fosterpc.com
                                  mgalin@fosterpc.com


                                  ATTORNEYS FOR PLAINTIFF
                                  AND THE CLASS




                                    15
    Case: 1:21-cv-01597 Document #: 1 Filed: 03/23/21 Page 16 of 16 PageID #:16




                                CERTIFICATE OF SERVICE

       I, the attorney, hereby certify that on March 23, 2021, I filed the attached with the Clerk of

the Court, using the ECF system, which will send such filing to all attorneys of record.


                                                               /s/ James B. Zouras




                                                16
